Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 23, 24, 34, 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a reference surface” in line 4.  Does the claimed reference surface refer to “SS” in Fig.3?  Clarification is required.  In addition, this claim recites the limitation of “an arrangement in which respective extension surfaces of the reference surface and an object surface of the first image formation unit intersect each other”.  It appears, in view of Fig.3, that the claimed reference surface and first image formation unit are referred to “SS” and “15”, respectively.  However, it is unclear how the extension surfaces of these elements intersect each other.  Rather, it appears that the element “15” is parallel to “SS”.  Clarification is required.  Furthermore, it is unclear what exactly constitutes “an object surface” and how it is related to “an image surface” of claim 1, line 18.  Are they referring to the same thing?  Clarification is required.  Also, it is unclear what is meant by the phrase “the first image information set spacing to the travel unit ant an image surface of the first image formation unit is on the reference surface” (emphasis added) due to the confusing nature of wordings therein.  What is meant by “set spacing”?  Clarification is required.
Regarding claim 3, it is unclear what constitutes “a main surface of the second image formation unit” of line 3.  In addition, it is unclear how and in what manner the claimed respective extension surfaces of the reference surface, a main surface of the second image forming unit, and the detection surface of the first detector intersect one another on a same straight line.  In view of Fig.3, it appears that they do not intersect on a same straight line.  Clarification is required.  Also, it is unclear how “a main surface of the first image formation unit” of lines 5-6 and the reference surface intersect each other due to the similar reasons set forth above with respect to claim 1.  Furthermore, it is unclear how “a main surface of the second image forming unit” is related to “an object surface of the first image formation unit” and “an image surface of the first image formation unit”.  Clarification is required.
Regarding claim 4, this claim recites “a main surface of the second image formation unit” and “a main surface of the first image formation unit”, and it is unclear due to the similar reasons set forth with respect to claim 3.  In addition, it recites the limitation of “a condition of Scheimpflug principle” and it is unclear what constitutes the intended scope of this claimed limitation.  Clarification is required.
Regarding claim 9, it is unclear how and in what manner the claimed respective extension surfaces of the reference surface, a main surface of the third image forming unit, and a detection surface of the second detector intersect one another on a same straight line.  In view of Fig.3, it appears that they do not intersect on a same straight line.  Clarification is required.
Regarding claim 10, it recites the limitation of “a condition of Scheimpflug principle” and it is unclear what constitutes the intended scope of this claimed limitation.  Clarification is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 23 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riza (WO2016/062785).
Regarding claim 1, as far as the claim is understood, Riza shows in Fig.3 the following elements of applicant’s claim: a first image formation unit (FM) configured to form an image of incident electromagnetic waves; a travel unit (DMD) including a plurality of pixels arranged along a reference surface, and configured to cause electromagnetic waves incident on the reference surface from the first image formation unit to travel in a first direction for each of the plurality of pixels (page 11, lines 34-35); a second image formation unit (S2) configured to form an image of electromagnetic waves traveling in the first direction; a first detector (PD2) configured to detect electromagnetic waves incident from the second image formation unit, wherein the electromagnetic wave detection apparatus has at least one of; an arrangement in which respective extension surfaces of the reference surface and a detection surface of the first detector intersect each other (i.e. an extension surface of DMD intersect an extension surface of PD2) and a main axis of the second image forming unit (S2) passes through the reference surface (DMD) and the detection surface of the first detector (PD2); and an arrangement in which respective extension surfaces of the reference surface and an object surface of the first image formation unit intersect each other, and a main axis of the first image formation unit passes through the reference surface, wherein the first image information unit set spacing to the travel unit and an image surface of the first image formation unit is on the reference surface (Fig.3).
Regarding claim 2, the limitations therein are shown in Fig.3 of Raza.
Regarding claims 3-4, as far as the claim is understood, the limitations therein are shown in Fig.3 of Raza.
Regarding claim 5, the limitations therein are disclosed in page 11 of Raza (Fig.3).
Regarding claim 6, Raza shows in Fig.3 the recited third image formation unit (S1) and second detector (PD1).
Regarding claims 7-8, the limitations therein are shown in Fig.3 of Raza. 
Regarding claims 9-11, as far as the claim is understood, the limitations therein are shown in Fig.3 of Raza.
Regarding claim 12, the limitations therein are disclosed in page 11 of Raza 
(Fig.3).
	Regarding claim 23, the limitation therein is shown in Figs.3-4 of Raza.
Regarding claims 34-35, Raza shows in Fig.3 the recited controller (Processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raza.
Regarding claim 24, the use of separators for dividing a light beam into two light beam for different frequency bands is well known in the art, and the specific configuration utilized for frequency bands would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance (i.e. obtaining  an image with multiple spectral bands).
Regarding claim 41, Raza discloses the feature of acquiring images with an external illumination (Fig.5; page 12).  Moreove, the use of separators for dividing the light beam into spectral bands is well known in the art, and the specific scheme utilized would have been obvious to one of ordinary skill in the art in view of the desire to acquire images from multiple spectral bands when lacking natural light from one band resulting in improving the efficiency of an object measurement.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mushika (US 2005/0224695) is cited for disclosing an optical sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878